Ellison, J.
This action is founded on the following complaint in unlawful detainer:
phunt, sufficien“I. W. Shantz and E. W. Kroff complain to W. T. Booher, justice of the peace within and for the county of Dallas, and state of Missouri, that on the first day of November, 1895, they had the legal right to the possession of the southwest quarter of the southwest quarter of section 20, township 34, range 20, in Dallas county, Missouri, together with the improvements thereon, and that M. L. Reynolds willfully and without force holds the possession of the same premises after the termination of the time for which they were let to him, and after demand ma(je jn writing for delivery of the possession thereof. The complainants further state that the value of the monthly rents and profits of said tenements is eight dollars. Wherefore, complainants pray judgment of restitution and for the value of the monthly rents and profits of the premises aforesaid.”
The point made here by defendant against the judgment below is that the complaint 'does not state a cause of action. We think it sufficient under the requirements of the statute, section 5089. Ish v. Chilton, 26 Mo. 256; Witte v. Quinn, 38 Mo. App. 681; Bradford v. Tilly, 65 Mo. App. 181. We are cited to Rus*670sell v. McCartney, 21 Mo. App. 544. That case did not involve the point here. There the allegation was that the premises were let to the defendant,, whereas the proof was they were let to a partnership. The allegation was also that there was one month’s notice in writing to quit possession, whereas the proof was of a letting to a time certain, and that hence no notice was necessary.
The judgment is affirmed.
All concur.